NO. 12-15-00115-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

CHRISTY AND KORY HILL,                                    §    ORIGINAL PROCEEDING

RELATORS                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         The parties have filed a motion to dismiss this original proceeding. In their motion, the
parties state that they have resolved their dispute and the relators have agreed to dismiss this
proceeding.       The motion complies with Texas Rule of Appellate Procedure 42.1(a)(1).
Accordingly, the motion to dismiss is granted, and the original proceeding is dismissed. See
TEX. R. APP. P. 42.1(a)(1).
Opinion delivered June 17, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 17, 2015


                                        NO. 12-15-00115-CV


                                 CHRISTY AND KORY HILL,
                                         Relators

                                           v.
                              HON. DAVID SCOTT BRABHAM,
                                       Respondent


                                     ORIGINAL PROCEEDING


       THIS CAUSE came on to be heard on the agreed motion of the parties to dismiss this
original proceeding herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion be granted and this original
proceeding be dismissed, and that this decision be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.